Citation Nr: 1618591	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-31 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).

2.  Entitlement to a compensable initial rating for allergic rhinitis.

3.  Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board granted an increase in the Veteran's GERD with IBS disability rating to 30 percent and remanded the issue of entitlement to a higher rating and entitlement to compensable ratings for allergic rhinitis and hypertension for further development.

There appears to be an unadjudicated claim of entitlement to service connection for sinusitis, as shown in the June 2011 informal conference report.  The claim was associated with the claims file prior to the change regarding claims forms, effective in March 24, 2015.  Cf. 38 C.F.R. § 3.155 (2014) with 38 C.F.R. § 3.155 (2015); see also 79 FR 57659 (September 25, 2014).  Because the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's GERD with IBS has been manifested by pain, indigestions, heartburn, bloating, gas, reflux, belching, nausea, substernal pain, occasional sleep disturbance, tenderness to palpation of the epigastrium and right lower quadrant, abdominal cramps, abdominal distention, alternating diarrhea and constipation, occasional soiling of his undergarments, melena, hematochezia, and rectorrhagia

2.  Throughout the appeal period, the Veteran's allergic rhinitis has been manifested by year-round allergy symptoms including rhinorrhea, nasal congestion, itching watery eyes, sneezing, dry cough, snoring, post nasal drip, clearing of his throat, swollen mucosa turbinates.

3.  Throughout the appeal period, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160.  Although the Veteran takes medication for this condition, the record does not show that he has a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for GERD with IBS higher than 30 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Codes (DC) 7319, 7346 (2015).

2.  The criteria for a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, DC 6522 (2015).

3.  The criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.7, 4.10, 4.104, DC 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided notice in a letter sent to the Veteran in June 2007 in connection with the underlying service connection claims.  This notice did not inform the Veteran of how VA determines disability ratings and effective dates.  This failure, however, did not affect the essential fairness of the adjudication.  He was granted service connection for the disabilities on appeal in a March 2008 rating decision.  After he appealed the initial ratings, he was sent a June 2009 statement of the case that included the relevant rating criteria and he was provided VA examinations for each disability.  These examinations sought to elicit from the Veteran any symptoms contemplated by the rating criteria.  Thus, from the aggregate of the communications provided to the appellant, a reasonable person should have been able to understand what evidence was necessary to substantiate the claims for higher initial ratings.  Furthermore, the Veteran was afforded the opportunity to present testimony in support of his claim and indeed did so before a decision review officer (DRO) in May 2009.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the appellant.  Thus, no additional development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  In compliance with the Board's April 2015 remand, VA obtained additional VA and private treatment records.  VA provided relevant examinations in November 2007, July 2011, and September 2015 for all of the claimed disabilities and a June 2009 digestive disability examination.  As noted in the April 2015 remand, the earlier examinations were made without the benefit of additional medical records that were obtained in connection with that remand.  The September 2015 examinations, however, contained all the information needed to rate the disabilities.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  


      II.A  Increased Initial Rating - GERD with IBS

The Veteran is seeking an initial rating higher than 30 percent for GERD with IBS.

The Veteran is currently rated under hyphenated diagnostic code 7346-7319.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Hiatal hernias are rated under Diagnostic Code (DC) 7346.  38 C.F.R. § 4.114.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  38 C.F.R. § 4.114, DC 7346.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Id.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  Id.

Irritable colon syndrome is rated under DC 7319.  38 C.F.R. § 4.114.  This Code provides for a noncompensable rating for mild disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance and abdominal distress.  Id.  A 30 percent rating is warranted for severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

In the case of certain disabilities of the digestive system, including irritable bowel syndrome under DC 7319 and hiatal hernias under DC 7346, VA regulations instruct that ratings under these diagnostic codes will not be combined with each other.  38 C.F.R. § 4.114.  Instead, a single rating, reflecting the predominant disability, will be assigned.  To determine this, the Board will consider the Veteran's symptoms under both diagnostic codes and will assign the higher rating of the two.

In November 2007, the Veteran underwent a VA examination in conjunction with this claim.  The examination report noted a history of frequent indigestion, heartburn, epigastric discomfort, bloating, and excessive gas.  Pain occasionally radiated from the epigastric area to the center of the chest.  The Veteran gave a history of daily reflux.  These symptoms were aggravated by spicy foods and alcohol.  A previous upper and lower endoscopy in 2005 revealed evidence of gastritis, but was otherwise unremarkable.  He had been treated previously with Omeprazole, which provided some relief without side effects.  The Veteran's symptoms persisted.  He had no history of difficulty swallowing, vomiting blood, or bloody stools.  His current treatment consisted over-the-counter antacids as needed, which provided minor relief without side effects.  The Veteran also had a history of recurrent abdominal cramps and loose stools or diarrhea since 2006.  These symptoms were made worse with stress.  He was diagnosed with irritable bowel syndrome (IBS).  His previous treatment had consisted of diet modification, rest, and activity modifications as needed.  His current complaints were occasional abdominal cramping and approximately one loose or diarrhea stool per week.  The Veteran had no history of blood or mucus in the stools.  No treatment was required.  The Veteran had good nutritional status.  There had not been any significant weight changes in the past year.

A November 2007 private treatment record noted esophageal reflux with the location of the discomfort primarily epigastric.  The Veteran described the pain as burning and cramping.  It was moderate in intensity and had been a chronic recurrent problem for more than five years.  Painful episodes occurred several times a week.  The associated symptoms included belching and nocturnal reflux.  The Veteran denied acidic taste in mouth, anorexia, bloating, early satiety, fatty food intolerance, hematemesis, hematochezia, lactose intolerance, melena, nausea, vomiting, or weight loss.  No risk factors for ulcer disease were identified.  The Veteran's history was negative for esophageal stricture, gallstones, or hepatitis.  Physical examination was positive for diffuse abdominal pain, acid reflux symptoms, diarrhea (with IBS symptoms), and heartburn, but negative for anorexia, abdominal bloating, dysphagia, clay-colored stools, constipation, hematemesis, hematochezia, melena, nausea, vomiting, or change in stool caliber.

A November 2008 private treatment record noted acid reflux symptoms including burning in the throat and upper chest, indigestion, belching, heartburn, and nausea.  The Veteran denied abdominal pain, anorexia, abdominal bloating, dysphagia, clay-colored stools, constipation, diarrhea, hematemesis, hematochezia, melena, or vomiting

A January 2009 private treatment record noted a history of intermittent burning, non-radiating epigastric abdominal pain associated with heartburn bloating belching and regurgitation for the past three years.  The Veteran was taking Prilosec.  He also gave a history of intermittent diarrhea alternating with constipation for the past few years and a diagnosis of irritable bowel syndrome following a colonoscopy and upper endoscopy in 2005.  The Veteran also reported occasional hematochezia and melena which were gradually getting worse in the past few weeks.

At his May 2009 decision review office (DRO) hearing, the Veteran reported symptoms of belching that was particularly severe right after eating and when he laid down.  He reported that this kept him awake and that he took prescription medication for this.  He also reported alternating constipation and diarrhea.

In June 2009, the Veteran underwent another VA examination in conjunction with this claim.  At that time, he reported weight loss of one pound in two months and alternating constipation for two days and loose watery stools for two days, but no nausea or vomiting.  The examiner found no malnutrition, anemia, or other evidence of debility.  The Veteran's abdomen was soft and flat with active bowel sounds but without masses, tenderness, or organomegaly.

In July 2011, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran was not found to have an infectious intestinal condition.  With regard to his IBS, the Veteran reported diarrhea with loose stools up to seven times per day to the point of irritation of the rectum, causing bright red blood for three or four days, followed by constipation with no bowel movements for a day or two.  He reported that this pattern repeated and that he would get bloated with lots of gas resulting in belching and flatulence, and discomfort.  This disability did not require continuous medication for control.  The Veteran had not undergone any surgical treatment for this disability.  He reported abdominal distention, alternating diarrhea and constipation, and occasional episodes of bowel disturbance with abdominal distress.  He had no weight loss, malnutrition, serious complications, or other general health effects attributable to this disability.  He had no associated neoplasms or metastases.  He had no associated scars.  He reported no accidents with bowel movements.  He did report soiling his underwear with watery stool up to six times per year.  

With regard to his GERD symptoms, the Veteran complained of constant belching with burning pain in upper abdomen and mid chest, reflux regurgitation, substernal pain, and sleep disturbance four times per year.  His symptoms were constant and worse with eating, but there was no relationship to particular foods making the symptoms worse.  He had tenderness with palpation to the epigastrium and right lower quadrant.  He had a history of weekly nausea with meals, but no vomiting.  He also had a history of dysphagia at least weekly.  Less than once a month he could only swallow liquids.  A feeding tube was never required.  There was a history of esophageal distress several times per day frequently accompanied by moderate substernal pain.  He reported heartburn several times per day and daily regurgitation of clear fluid.  He also reported mild hematemesis or melena once or twice per week.  There was no history of hospitalization, surgery, trauma to the digestive system or esophagus, neoplasm, hernia surgical repair, injury or wound related to hernia, or tuberculosis of the peritoneum.  His general health was good.  He had no signs of anemia.  There was no weight change.  This disability had moderate effects on toileting and mild effects on traveling, but no other effects on usual daily activities was noted.  

The Veteran's IBS symptoms impacted his ability to work, but his position as warehouse manager gave him the latitude to get to the bathroom when necessary.  His GERD symptoms affected his ability to work in that they interrupted his sleep, resulting in excessive daytime somnolence, difficulty concentrating, difficulty focusing, and more irritability.

In his November 2015 response to the October 2015 supplemental statement of the case (SSOC), the Veteran reported symptoms of constant regurgitation and gastric distress; alternating constipation and diarrhea with accidents in extreme times of symptoms; pain to chest, shoulder, and arm; constant abdominal distress with meals and drinks; damage to digestive system and esophagus (polyps); severe loss of sleep due to reflux; and moderate abdominal distress even while on medication.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's GERD with IBS has been manifested by pain, indigestions, heartburn, bloating, gas, reflux, belching, nausea, substernal pain, occasional sleep disturbance, tenderness to palpation of the epigastrium and right lower quadrant, abdominal cramps, abdominal distention, alternating diarrhea and constipation, occasional soiling of his undergarments, melena, hematochezia, and rectorrhagia.  When these symptoms are applied to the rating criteria for IBS, they are consistent with the current 30 percent rating.  38 C.F.R. § 4.114, DC 7319.  This rating reflects severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.  This is the maximum rating available under this diagnostic code.  See id.  Turning to the GERD criteria, the next higher rating of 60 percent requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, but this degree of impairment is not shown here.  38 C.F.R. § 4.114, DC 7346.  Here the record does not show hematemesis, vomiting, or severe impairment of health.  To the extent that any weight loss has been shown, the Veteran reported a loss of one pound in two months, which the Board finds not to be a material weight loss.  Likewise, despite reports of melena and hematochezia, there is no associated anemia.  Generally, the Veteran has been found to be in good health without signs of malnutrition of other serious health impairment.

The Board has also considered whether another diagnostic code for disabilities of the digestive system would allow for a higher evaluation, mindful that DC 7301-7329, 7331, 7342, and 7346-7348 cannot be combined.  See 38 C.F.R. § 4.114.  None of these provides for a higher rating based on the Veteran's current symptoms.

Therefore, the Board finds that the preponderance of the evidence is against a compensable schedular rating for residuals of a right index finger fracture.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


      II.B  Increased Initial Rating - Allergic Rhinitis

The Veteran is seeking a compensable initial rating for allergic rhinitis.

Allergic rhinitis is rated under Diagnostic Code 6522.  38 C.F.R. § 4.97.  Under that code, a 10 percent evaluation is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522.  A 30 percent rating is warranted for allergic rhinitis with polyps.  Id.

In November 2007, the Veteran underwent a VA examination in conjunction with this claim.  He reported a history of recurrent runny nose, stuffy nose, itching watery eyes, sneezing, and frontal and maxillary pressure, and that these symptoms were present all year, worse in the spring and autumn.  He had no history of nasal or sinus trauma.  Previous treatment has consisted of the use of Flonase and Claritin, which provided good relief without side effects.  His septum was essentially midline with a very slight leftward deviation.  The sinus areas were non-tender on palpation.

In a March 2008 private treatment record, the Veteran reported allergy symptoms present for four weeks.  These symptoms included recent dry cough, nasal congestion, watery nasal discharge, and sneezing.  He denied body aches, chest congestion, ear complaints, fever, sinus pain/pressure, sore throat, or sputum production.  Physical examination found nasal congestions and frequent rhinorrhea.  His nasal septum and mucosa were partially obscured by clear drainage and edematous.  His mucosa turbinates were mildly swollen bilaterally.

In a March 2009 private treatment record, the Veteran complained of sneezing, runny nose, post nasal drip, itchy nose, and nasal congestion.  Physical examination found normal nasal mucosa, septum, turbinates, and sinuses.  At his May 2009 DRO hearing, the Veteran reported daily sneezing, runny nose, watery eyes, and itching.  He had started to snore.  He also reported developing a cyst in his sinus.

In a June 2011 statement, the Veteran reported allergic rhinitis exacerbations which included constant headaches, tenderness of the affected sinuses, continual purulent discharges with crusting, and four to six incapacitating episodes per year that required some sort of medical treatment to include antibiotics.

In July 2011, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran complained of pain in eyes and maxillary sinuses and snoring.  He also reported symptoms of pressure and headaches.  The Veteran had a history of perennial nasal allergies and near-constant non-incapacitating episodes of sinusitis characterized by headache, purulent drainage, and sinus pain.  There was no history of hospitalization, surgery, trauma, neoplasm, or osteomyelitis.  His current symptoms were purulent nasal discharge, one to six headaches per week, sinus pain, and sinus tenderness.  He had frequent breathing difficulty but no speech impairment.  He had frontal maxillary sinus tenderness but no evidence of active disease.  There was no soft palate abnormality, signs of nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, deformity of the nose, evidence of Wegener's granulomatosis, or evidence of granulomatous infection.  This disability had significant effects on the Veteran's usual occupation in that it caused an increase in absenteeism due to pain.  It had no effect on his usual daily activities.  This examiner opined that the Veteran's chronic sinusitis was less likely as not the same disability treated during his active service that was assess as allergic rhinitis.

In September 2015, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran complained of complete blockage of the right nasal passage.  He had a cyst there that had been drained twice previously.  He also reported year-round symptoms of sinus congestion, drainage, postnasal drip and clearing of his throat.  He reported that these symptoms occurred from Thanksgiving to March.  The Veteran was diagnosed with rhinitis and traumatic deviated septum.  His rhinitis did not result in greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction of the nasal passage on either side, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous condition.  Similarly, his deviated septum did not result in greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of the nasal passage on either side.  There were no associated scars.  With pinching closed one nostril and then the other, there was nasal congestion but moving air comparably through right and left naries.  He stated that his right side was occluded when he wakes up in the morning, but this was not demonstrated on exam.  The Veteran did not have loss of part of the nose or scars that exposed both nasal passages, caused loss of part of one ala, or caused other obvious disfigurement.  This examiner noted that neither deviated septum nor mucus retention cysts were a consequence of allergic rhinitis, but the resulting obstruction of the nasal passages due to these conditions could make allergic rhinitis worse.  The Veteran's allergic rhinitis was found to impact his ability to work in that while no work was missed due to allergy rhinitis symptoms, if the Veteran had a secondary infection like a cold or upper respiratory infection (URI) that went into the lungs, he would miss two or three days.  In 2015, he had two such infections where missed work; the last being the days shortly before this exam.  The examiner noted that this did not represent an unusual incidence or duration of upper respiratory infections or colds more than what is common in the general population.

In his November 2015 response to the October 2015 supplemental statement of the case (SSOC), the Veteran reported symptoms of constant severe allergies year-round that are not improved with medication and a recurring cyst that totally opacified right maxillary sinus.

In the April 2015 Remand, the Board directed that the examiner determine whether the Veteran's sinusitis is distinct from his service-connected rhinitis.  In the September 2015 report, the examiner explained that neither the deviated septum nor the mucus retention cysts were a consequence of consequence of allergic rhinitis, but rather the obstruction of sinus passages can make the nasal congestion of allergic rhinitis worse.  This is a sufficient explanation that the sinusitis is distinct from the service-connected allergic rhinitis and hence a rating for sinusitis is not warranted as sinusitis is not service-connected.  See 38 C.F.R. § 4.14 (2015).  

After a review of the pertinent evidence, the Board determines that a compensable initial rating is not warranted.  Based on the above, the Veteran's allergic rhinitis has been manifested by year-round allergy symptoms including rhinorrhea, nasal congestion, itching watery eyes, sneezing, dry cough, snoring, post nasal drip, clearing of his throat, swollen mucosa turbinates.  A compensable rating under DC 6522 requires greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polys.  See 38 C.F.R. § 4.97.  While nasal congestion is noted, it is not shown to result in sufficient obstruction to one or both nasal passage as to warrant a compensable rating under this diagnostic code.  

The Board has also considered whether a compensable rating is available for the Veteran's reported symptom of headaches.  A compensable rating under DC 8100 for migraines requires characteristic prostrating attacks averaging one every two months for several months.  38 C.F.R. § 4.424a.  While headaches are noted, there is no showing of any prostrating attacks of headache, but less evidence of such attacks occurring at a sufficient frequency to warrant a compensable rating under DC 8100.  See id.

Therefore, the Board finds that a compensable rating for allergic rhinitis is not warranted.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


      II.C  Increased Initial Rating - Hypertension

The Veteran is seeking a compensable initial rating for hypertension.

Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104, DC 7101.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

Service treatment records document blood pressure measurements but do not show diastolic measurements predominately 100 or more or systolic pressures predominantly 200 or more.

In November 2007, the Veteran underwent a VA examination in conjunction with this claim.  The report noted that the Veteran was diagnosed with hypertension following evaluation and monitoring of his blood pressure in 2006, was placed on medications at that time, and had remained on treatment ever since.  He remained asymptomatic for hypertension.  His current treatment consisted of Lisinopril with no history of side effects.  His blood pressure readings at the time of the examination were 158/97, 156/91, 168/90.

In a June 2011 statement, the Veteran reported that his hypertension consistently had systolic readings of 155 or more and diastolic readings of 90 or more despite being on prescription medication.

In July 2011, the Veteran underwent another VA examination in conjunction with this claim.  There was no history of hypertensive renal disease or of stroke, transient ischemic attack (TIA), nosebleed, or headaches related to his hypertension.  Continuous medication was required for his hypertension.  His blood pressure readings were 142/92, 137/87, 150/87.  He was diagnosed with essential hypertension.  This disability had no effects on his usual occupation or on his usual daily activities.  

In September 2015, the Veteran again underwent VA examination.  At that time, he reported that he had been on blood pressure medication since 2005.  His medication had recently been changed to avoid interaction with allergy shots.  Since that change, the Veteran reported 150/90 readings at home.  VA blood pressure readings from October 2013 to Sept 2015 showed his highest systolic reading was 166 (February 2014) and his highest diastolic reading was 109 (October 2013).  Of the sixteen recorded systolic reading only two were 160 or more: February 2014 (166) and August 2014 (163).  The October 2013 reading was the lone diastolic reading at or above 100.  His current blood pressure was 130/80.  He did not have a history of diastolic blood pressure of predominantly 100 or more.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  He had no associated scars.  The Veteran's hypertension did not impact his ability to work.

In his November 2015 response to the October 2015 supplemental statement of the case (SSOC), the Veteran reported symptoms of diastolic readings of 160 or more and diastolic readings of 100 or more despite being on prescription medication.

After a review of the pertinent evidence, the Board determines that a compensable initial rating is not warranted.  Based on the above, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160.  In order to warrant a compensable rating, the Veteran's diastolic pressure must be predominantly 100 or more, his systolic pressure must be predominantly 160 or more, or he must have a history of diastolic pressure predominantly 100 or more and require continuous medication for its control.  See 38 C.F.R. § 4.104, DC 7101.  That degree of impairment is not shown. 

Despite the Veteran's contentions in his November 2015 statement, the medical evidence does not show persistent diastolic readings of 160 or systolic readings above 100.  Indeed, two months prior to this statement, the Veteran had reported to the VA examiner that his readings at home were less than this (150/90).  The recorded blood pressure readings in the medical records show very few systolic pressure readings at or above 160 and very few diastolic pressure readings at or above 100.  He did take medication for this disability, but medication alone is not sufficient to warrant a compensable rating.  To do so, the record must show that the Veteran had a history of diastolic pressure predominantly 100 or more that required this medication for control.  See id.  Such a history was not shown and was dismissed by the September 2015 VA examiner.  As such, the record does not show any symptoms of hypertension that would warranted a compensable rating.

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for hypertension.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


V.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms.  The Veteran's digestive symptoms have been considered under various diagnostic codes, which considered both epigastric and bowel symptoms but limited evaluation to the predominant disability.  While resulting sleep impairment is not specifically listed under the relevant diagnostic codes, they do provide higher ratings for additional serious complications or symptoms resulting in serious health impairment.  This additional symptom of sleep disturbance is not found to result in either.  Moreover, this symptom has not resulted in frequent or indeed any hospitalization.  While the resulting fatigue has impacted the Veteran's ability to work due to excessive daytime somnolence, there is no indication that this rises to the level of "marked" interference with employment as the Veteran has maintained his employment as a warehouse manager throughout this period and has not reported excessive absenteeism.  There are no similar factors present.  

The Veteran's symptoms of allergic rhinitis, which include rhinorrhea, nasal congestion, itching watery eyes, sneezing, dry cough, snoring, post nasal drip, clearing of his throat, swollen mucosa turbinates, are contemplated by the rating schedule, which recognizes the frequency of such episodes.  Likewise, the Veteran's hypertension, which has been characterized by blood pressure readings and a need for medication, is contemplated by the rating schedule.  The Veteran has not reported any other symptoms of hypertension.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is service connected for posttraumatic stress disorder, GERD with IBS, a lumbar spine disability, a cervical spine disability, a right eye disability, allergic rhinitis, heart palpitations, and hypertension.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Likewise, the record does not show that these disabilities have rendered the Veteran unemployable. The record shows that the Veteran has worked full-time as a warehouse manager for the duration of the appeal.  Indeed, this position has allowed him some flexibility to accommodate his symptoms.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial disability rating for GERD with IBS higher than 30 percent is denied.

A compensable initial rating for allergic rhinitis is denied.

A compensable initial rating for hypertension is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


